On May 23,2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, for placement into an appropriate correctional facility or program, of which five (5) years are hereby suspended, for violation of the conditions of a deferred sentence, for the offense of Charge I: Theft (Common Scheme), a felony. The Court recommends that the Defendant be considered for a pre-release placement and obtain all available mental health treatment and chemical dependency treatment, specifically through the Connections Corrections Program.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Steve Eschenbacher. The state was represented by Geoffrey Mahar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.